 SCIENTIFICALTANTA,INC.467Scientific Atlanta,Inc.andLocal 1609 of the Inter-nationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 10-RC-129577 February 1986DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 29 June 1984 and the hearing officer'sreport recommending disposition of them. Theelectionwas conducted pursuant to a StipulatedElection Agreement. The tally of ballots shows 490for and 1207 against the Petitioner, with 30 chal-lenged ballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted such of thehearing officer's findings and recommendations asare consistentwith the following decision, andfinds that the election must be set aside and a newelection held.In upholding the hearing officer's recommenda-tion that the election be set aside, we specificallyrely on her findings that the Employer- engaged inobjectionable conduct in four separateinstancesdiscussed below, all within the critical period.The initial finding of objectionable conduct con-cerned the Employer's disparate treatment ofprounion and antiunion employees in allowing thedistribution of campaign literature and other mate-rials during worktime and in workareas.There isample evidence that the Employer, through itsagents, acquiesced in an antiunion employee's dis-tribution activities for a 2-week period leading upto the election, when the same rights were deniedthose who supported the Union.ISecond, like the hearing officer, we fmd objec-tionable the Employer's giving its campaign materi-al to eligible voters to distribute in work areasduring worktime. There was evidence that at leastsix group leaders passed out the literature, and didso at the Employer's request.2 To require employ-ees todisseminateantiunion literature violates theSection 7right to engagein union activity' or to^ re-frainfromengaginginactivity for any 'partyduring the election campaign.Additionally,we find objectionable a supervi-sor's remarksto an employee that he "would besorry that he got involved in theunionactivities."sAlthough the supervisorclaimsthat his remark wasmadein jest,we find that such a statement tends tocoerce employees in the exercise of Section 7rights and to affect the results of the election. Ac-cordingly,we adopt the hearing officer's findingwith respect to this conduct.Finally,we adopt the hearing officer's findingthat another statement made by a supervisor to aunit employee, to the effect that the Union had al-ready hurt employees by holding back benefitsthey would have already gotten, is objectionableconduct. The supervisor also stated that the Em-ployer could not give the employees benefits be-cause of theupcomingelection.We agree that suchstatementstend to be coercive and therefore inter-ferewith the employees' freeand untrammeledchoice in an election.4Although the Board established inGeneral ShoeCorp.,77 NLRB 124, 127 (1948), that representa-tion elections are to be conducted under "laborato-ry conditions" in order toensurethat employeeshave the opportunity to make an uninhibitedchoice, theBoardhas refused to overturn electionsin which preelection misconduct is de minimis withrespect to its effect on the results of an election.5Whether a party's misconduct warrants settingaside the election depends on "the number of viola-tions, their severity, the extent of dissemination, thesize of the unit, and other relevant factors."sIn the instantcase,' there is evidence that a signif-icant number of unit employees were affected bythe Employer's objectionable conduct. In the build-ing where the Employer disparately tolerated an-tiunion campaigning there were 305 unit employ-ees.Although the record does not specify the exactnumber of employees affected by the group lead-ers' handing out antiunion literature, there is testi-mony that one group had 28 employees and an-other 9 to 11.7 Concerning the supervisor's threatiWe find itunnecessary to pass onthe hearing officer'sfinding thatthe antmmonadherent was not told to removeunlawfully posted cam-paignliterature.In adoptingthe finding of disparatetreatment,we alsofind it unnecessary to pass onthe hearing officer's conclusionthat theEmployer gave favoredtreatmentto antiunionadherents by punishingthem less severelythan unionadherentsfor similar misconduct.2In upholding the hearingofficer's finding of objectionableconduct inthis instance,we do not rely on her inference that not onlythese sixgroup leaders,but all othergroup leaders, were required to distribute theEmployer'santiunion literatureNor dowe find it necessary to pass onthe hearing officer's findingthat a voting employee's selling"vote no" T-shirtswas done at therequest,or with the blessing,of the Employer.8 Thehearing officer recognizedthat the employee who received thisthreat wasa sensitiveperson.We find it unnecessaryto rely on this fact.4 In upholdingthis objection we donot pass on the hearingofficer'sfinding thatthe Employer actually withheldbenefitsby depriving theemployees of informationregarding the resultsof an evaluation of theCompany's job classification system.aCaron International,246 NLRB 1120 (1979).6 Ibid.7Althoughwe find six group leaders handed out literature,there is noevidence indicatingthe size of the otherfour groupsor theextent of dis-semination within those groups.Concerning one of these four groups, anemployeetestified thathe was sure that^at least one othermember of hisgroupreceivedthe materials.278 NLRB No. 69 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDto an employee that he would be sorry forgettinginvolvedin unionactivities, there is no evidencethat the threatwas disseminated.There is, howev-er, evidencethatthe statementconcerning the Em-ployer'swithholding of benefitswas discussedamong a groupof 23 employees. Thus, aminimumof 330-340 employees in the 1934-employee unitwere potentially affected by the misconduct.Unlike cases in which one or two employees areaffected by a singleinstanceof objectionable mis-conduct and there is little or no evidence of dis-semination," the extent of the effect of the miscon-9 The Board has found in certain cases that isolated violations duringthe critical period-did not warrant the direction of a second election. InCaron International,supra,unlawful conduct affecting one employee inan 850-employee unit, with no evidence of dissemination,was held to betoo minimal to have prevented a free election where the employer'sduct here cannot be determined with any mathe-matical certainty.' Because we find that the miscon-duct in this case was far more than de minimis,however, we adopt the hearing officer's recom-mendation that the election be set aside.9[Direction of Second Election omitted from pub-lication.]marginof victory was 66 votes. Likewise, inThermo King Corp,247NLRB 296 (1980),a foreman's violative statement made to one employeein a 500-employeeunit,with no evidence of dissemination, was held tooinsignificantto justify setting aside the election where the employer'smarginof'victory was 132 votes.See alsoGeneral Felt Industries,269NLRB 474 (1984).9,Becausewe find the objectionable conduct discussed above sufficientto overturn the election, we find it unnecessary to rely on the hearingofficer's further finding that the Employer also engaged in objectionableconduct whenits agentstold employees that, if the Union were voted in,bargainingwould start at zero.